
	
		I
		112th CONGRESS
		2d Session
		H. R. 6002
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2012
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the FAA Modernization and Reform Act of 2012
		  with respect to maintenance providers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Airline Maintenance Safety Act of
			 2012.
		2.Maintenance
			 providersSection 319 of the
			 FAA Modernization and Reform Act of 2012 (Public Law 112–95) is amended—
			(1)in subsection (a)
			 by striking by persons in accordance with subsection (b) and
			 inserting in accordance with this section;
			(2)by redesignating
			 subsection (d) as subsection (e); and
			(3)by inserting after
			 subsection (c) the following:
				
					(d)Further
				requirementsAn individual,
				if authorized to approve the return to service of an aircraft or component
				thereof (as determined by the Administrator), may perform covered work outside
				the United States on aircraft used to provide air transportation under part 121
				of title 14, Code of Federal Regulations, only if the individual—
						(1)is able to read,
				write, speak, and understand the English language (as determined by the
				Administrator); and
						(2)holds a certificate under subpart D of part
				65 of title 14, Code of Federal
				Regulations.
						.
			
